NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0997n.06

                                          No. 11-1929

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                   Sep 10, 2012
UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )    ON APPEAL FROM THE UNITED
                                                        )    STATES DISTRICT COURT FOR
TERRANCE WADE WILLIAMS,                                 )    THE EASTERN DISTRICT OF
                                                        )    MICHIGAN
       Defendant-Appellant.                             )
                                                        )
                                                        )



       Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.

       KETHLEDGE, Circuit Judge. Terrance Williams challenges his sentence for armed robbery

of a credit union with forced accompaniment, in violation of 18 U.S.C. § 2113(a), (d), and (e).

Williams argues that the district court impermissibly “double counted” certain offense conduct—his

abduction of a credit-union employee—when the court found that conduct to trigger both a

mandatory-minimum sentence and an enhancement to Williams’s recommended sentence under the

U.S. Sentencing Guidelines. We reject his argument and affirm.

                                                I.

       Williams and two accomplices attempted to rob the Security Credit Union in Grand Blanc,

Michigan on November 15, 2010. The robbers seized the credit union’s night janitor and forced him,
No. 11-1929
United States v. Williams

at gunpoint, to let them into the building. The robbers quickly set off silent alarms, however, and

police apprehended Williams as he fled the scene.

       Williams pled guilty. Because he abducted the night janitor during the offense, 18 U.S.C.

§ 2113 set a mandatory-minimum sentence of 10 years in prison and a maximum sentence of 25

years. Id. The Probation Department then calculated Williams’s recommended Guidelines sentence

to be 135-168 months, which included a four-level enhancement for the abduction. See U.S.S.G.

§ 2b3.1(b)(4)(A). The district court accepted that enhancement over Williams’s objection. The

court sentenced Williams to 135 months in prison.

                                                  II.

       We review the district court’s interpretation of the Guidelines de novo. See United States

v. Battaglia, 624 F.3d 348, 351 (6th Cir. 2010). Williams argues that the district court may not use

the same offense conduct—the abduction—to both impose a mandatory-minimum sentence and

enhance his Guidelines range. He says that to do so was to punish him twice for the same act.

       Williams overlooks the different roles that a statutory minimum and a Guidelines

enhancement play in Congress’s sentencing regime. The statute created a range—10 to 25

years—that was binding on the district court. The Guidelines, on the other hand, produced a non-

binding recommendation that merely served (along with the other factors in 18 U.S.C. § 3553(a))

to guide the court in selecting an appropriate sentence within that range. Thus, the district court did

not punish Williams twice for abducting the night janitor. Rather, it used the fact of the abduction

to identify both the outer limits of its sentencing discretion and the particular sentence recommended

by the Sentencing Commission.

                                                 -2-
No. 11-1929
United States v. Williams

       Our cases concerning impermissible double-counting are distinguishable. In United States

v. Farrow, 198 F.3d 179, 193 (6th Cir. 1999), for example, we held that a district court may not use

the same offense-conduct to establish a defendant’s base offense-level under the Guidelines, and then

enhance that same level. Here, Williams received the standard base offense-level for robbery (20),

which did not take account of the abduction in any form. See U.S.S.G. § 2B3.1(a). So Farrow does

not apply.

       What Williams calls impermissible “double counting” is actually a standard sentencing

practice in this Circuit. In United States v. Talley, 164 F.3d 989, 1004 (6th Cir. 1999), for example,

we found no double counting where the district court enhanced Talley’s Guidelines range because

the victim was a “government officer or employee,” U.S.S.G. § 3A1.2(a) (1998), even though the

statute of conviction also required the government to prove that Talley attempted to kill “any officer

or employee of the United States,” 18 U.S.C. § 1114 (1998). Similarly, for many possession-with-

intent-to-distribute cases, the quantity of drugs possessed will both trigger a mandatory-minimum

sentence and enhance the applicable Guidelines range. See, e.g., 21 U.S.C. § 841(b)(1)(A)(i) (one

kilogram of heroin triggers a mandatory minimum sentence of 10 years); U.S.S.G. § 2D1.1(c)(4)

(one kilogram of heroin raises the defendant’s base offense-level from 12 to 32).

       The district court’s sentencing analysis in this case is precisely what Congress intended. See

Battaglia, 624 F.3d at 351. Its judgment is affirmed.




                                                 -3-